UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1492


STEPHEN KISSI OWUSU,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 19, 2016               Decided:   February 4, 2016


Before KING, GREGORY, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tamara L. Jezic, YACUB LAW OFFICES, Woodbridge, Virginia, for
Petitioner.    Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Carl McIntyre, Assistant Director, Brooke M.
Maurer,   Office  of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Stephen       Kissi   Owusu,   a     native    and   citizen   of    Ghana,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying his motion to reconsider its decision

upholding the Immigration Judge’s decision denying his motion

for a continuance and entering an order of removal.                      We have

reviewed the administrative record and Owusu’s claims, and find

them to be without merit.                We accordingly find no abuse of

discretion    in    the    denial   of    reconsideration,    see    Narine   v.

Holder, 559 F.3d 246, 249 (4th Cir. 2009), and deny the petition

for review for the reasons stated by the Board.                     See In re:

Owusu (B.I.A. Apr. 20, 2015).                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                              PETITION DENIED




                                          2